                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION


 ROSEANN GEIGER and
 SHERRI HOLLEY,

                        Plaintiffs,

 vs.
                                                        CASE NO. 3:17-cv-00738-FDW-DSC
 H&H FRANCHISING SYSTEMS, INC.,
 GLENKAT, INC., KATHLEEN HOLDEN
 and GLEN HOLDEN,

                        Defendants.


       ORDER ON AMENDED JOINT MOTION FOR STAY OF PROCEEDINGS

       THIS MATTER is before the Court on the parties’ “Amended Joint Motion for Stay of

Proceedings” (document #90). For good cause shown, the Court GRANTS the Motion in part

and IT IS HEREBY ORDERED as follows:

       1.      Plaintiffs’ Motion to Lift Stay as to Plaintiffs Geiger, Moss and Carmon (document

#80) is GRANTED and the previously imposed stay pending arbitration as to Plaintiffs Geiger,

Moss and Carmon is LIFTED and they are rejoined to this action for all purposes;

       2.      Based upon the parties’ scheduling of mediation for March 15, 2019, the action is

STAYED as to further proceedings pending completion of the mediation and the parties’ report,

provided that the parties shall respond to any presently outstanding interrogatories and document

requests. This Order includes a stay of briefing and disposition of the Motion for Sanctions

(document #80).

       3.      The parties are cautioned that the dispositive Motions deadline, the Motions hearing

setting, and the trial date are not extended or otherwise effected by this stay.
         4.      The parties shall report no later than March 20, 2019 on the results of the mediated

settlement conference. If the parties do not report a full and final settlement, the report shall

include a proposed briefing schedule for the Motion for Sanctions and any other pretrial deadlines

not mentioned in paragraph 3 above that they agree will require an extension.

         5.      The parties’ “Joint Motion for Stay of Proceedings” (document #89) is denied as

moot.

         SO ORDERED.
                                  Signed: March 8, 2019




                                                   2

HTPL: 727781v1
